Citation Nr: 0707724	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-01 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative disc disease at L5-S1 (low back 
disability), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left knee synovectomy, chondroplasty, and tendon repair, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 until 
January 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In October 2002, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  
A December 2006 conference report indicated that the veteran 
wished to cancel his Travel Board hearing and have his claims 
file sent to the Board.  
 
During the pendency this appeal, the veteran legally changed 
his name.  See April 2005 Probate Court document.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by constant complaints of 
pain, limitation of motion with additional functional loss 
due to pain, which more nearly approximates severe limitation 
of motion, and comparable to no more than favorable ankylosis 
of the entire thoracolumbar spine, degenerative disc disease 
with recurring attacks and intermittent relief, and no more 
than mild neurologic manifestations.

2.  The veteran's low back disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.

3.  The X-ray evidence of record does not demonstrate left 
knee arthritis.

4.  The veteran's service-connected left knee disability is 
manifested by subjective complaints of pain, with limitation 
of flexion to no less than 125 degrees, and extension to 0 
degrees, and is productive of no more than slight left knee 
instability and some effusion with no clinical evidence of 
frequent episodes of locking and a normal heel-toe gait.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a low back strain with degenerative disc disease at L5-
S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); Diagnostic Code 5293 (as 
in effect from September 23, 2002 through September 25, 
2003), Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).

2.  The criteria for a separate 10 percent evaluation for 
neurologic manifestations of the service-connected low back 
disability, from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (as in effect from September 26, 2003); 38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, and 
8526 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of left knee synovectomy, chondroplasty, and 
tendon repair, manifested by pain, have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259, 
5260, 5261 (2006). 

4.  The criteria for a separate 10 percent evaluation for 
residuals of left knee synovectomy, chondroplasty, and tendon 
repair, manifested by laxity, have been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of June 2005, December 2005, and August 2006 letters from the 
agency of original jurisdiction (AOJ) to the veteran.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  A March 2006 
communication also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  While the notice provided to the veteran was 
not completed prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided at an October 2002 hearing before a RO decision 
review officer.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

The Board notes a communication dated in April 2005 that 
indicates that the veteran intended to apply for Social 
Security benefits, and requested a copy of the veteran's 
claims folder.  The Board notes that the claims file does not 
contain any further documentation or statements regarding any 
application for Social Security Administration (SSA) 
benefits.  Further, the veteran has not indicated that his 
application for SSA benefits is based on disability and the 
Board finds that no additional action is required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Moreover, 
neither the veteran nor his representative has argued that 
there are records associated with any SSA claim pertinent to 
the present appeal, in addition to those contained in the 
claims folder.  Therefore, the Board finds that there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Increased rating- low back strain with degenerative disc 
disease at L5-S1

Historically, the veteran was rated under Diagnostic Code 
5295 for a low back strain from the day after separation from 
service, January 22, 1996, at 10 percent.  The March 2003 
rating decision increased the veteran's rating to 20 percent, 
effective March 20, 2003.  Thereafter, the April 2005 rating 
decision granted a 40 percent rating, effective September 28, 
2001, the date of receipt of the claim, based on reports of 
worsening back pain.  The April 2005 rating decision 
evaluated the veteran under Diagnostic Code 5243 for low back 
strain with degenerative disc disease at L5-S1.  

In a statement received in September 2001, it could 
reasonably be found the veteran informally requested an 
increased evaluation for his service-connected low back 
disability.  As the veteran's claim was received by VA in 
September 2001, the evidentiary rating period on appeal is 
from September 2000 one year prior to the date of receipt of 
the increased rating claim.  38 C.F.R.  § 3.400(o)(2) (2006).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling for the entire rating 
period on appeal.



A.  Consideration under criteria in effect prior to 
September 26, 2003 (to include prior to September 23, 
2002)

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 10 percent evaluation for mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation was for assignment for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

As in effect through September 25, 2003, Diagnostic Code 5292 
provides that a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation (the highest rating 
available under this diagnostic code) requires severe 
limitation of motion of the lumbar spine.  

As in effect through September 25, 2003, Diagnostic Code 5295 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was for 
assignment for lumbosacral strain manifested by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating (the 
highest rating available under this diagnostic code) was for 
application for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that the veteran's lumbar spine disability is 
currently evaluated as 40 percent disabling.  A 40 percent 
evaluation is the maximum rating assignable under Diagnostic 
Code 5292 (pertaining to limitation of motion in the lumbar 
spine) and 5295 (pertaining to lumbosacral strain).  
Consequently, those provisions need not be discussed further.  
No other diagnostic code based on limitation of motion is 
found to be relevant in evaluating the veteran's service-
connected low back disability.  As the evidence does not 
reveal a disability picture analogous to favorable angle 
ankylosis, Diagnostic Codes 5286 and 5289 do not apply.  As 
there is no evidence of vertebral fracture, Diagnostic Code 
5285 is not for application.  However, a higher rating (60 
percent) is potentially available under Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome), including as 
amended, as will be discussed below.

The Board does not find support for the next-higher 60 
percent rating under Diagnostic Code 5293 as in effect prior 
to September 23, 2002.  Historically, the April 2000 VA 
examination report was negative for neurologic findings.  The 
Board acknowledges an instance of pain on the right side of 
the paravertebral muscles in a December 2001 VA examination.  
However, the 2001 VA examination report noted that both lower 
limbs are negative for any neurological deficiency and the 
straight leg raise test was 65 degrees with complaints of 
back pain.  The Lasegue test was negative.  Upon private 
examination in April 2002 by S.M.O., M.D., it was noted the 
foraminal encroachment test was negative for radicular pain 
and the loading the posterior elements was mildly 
uncomfortable ipsilaterally.  The strength of the veteran's 
lower limbs was 5/5 bilaterally.  Reflexes were 2+ and equal 
at the knees and Achilles.  Sensory examination of the 
bilateral lower limbs revealed that they were intact to light 
touch, pin prick, and temperature in all dermatomes.  
Straight leg raise testing in the seated and supine positions 
was full and unremarkable with no pain appreciated.  

The Board finds that the neurologic findings detailed above 
are appropriately reflected in the 40 percent evaluation 
presently in effect for the veteran's low back disability.  
His disability picture is not found to more nearly 
approximate the next-higher 60 percent rating under the old 
version of Diagnostic Code 5293.  In so finding, it is noted 
that Dr. S.M.O. indicated that the veteran had mechanical low 
back pain secondary to degenerative disc disease and 
spondylosis arising from the L5-S1 facet joints.  An addendum 
to the April 2000 VA examination report noted that a lumbar 
spine MRI confirmed disc disease of L5-S1.     

A 60 percent disability rating also contemplates little 
intermittent relief.  However, the medical evidence shows 
that the veteran, although consistently experiencing some 
level of pain and related symptoms, does have intermittent 
relief.  His symptoms have not been so severe that he has 
frequently sought medical treatment.  Considering the absence 
of significant consistent neurological findings, the Board 
has no basis to conclude the veteran's disability is 
pronounced in nature.  Therefore, the assignment of a 60 
percent rating for pronounced intervertebral disc syndrome is 
not warranted under the criteria for intervertebral disc 
syndrome as in effect prior to September 23, 2002.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

As previously discussed, the competent evidence of record 
supports a finding of severe limitation of lumbar motion 
under Diagnostic Code 5292, which accounts for additional 
functional limitation due to factors such as pain, weakness 
and fatigability.  Such limitation of motion warrants a 40 
percent evaluation.  As already demonstrated, no other 
diagnostic code predicated on limitation of motion affords a 
rating in excess of that amount.  Thus, a 40 percent rating 
for orthopedic manifestations of the veteran's low back 
disability is for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.

Regarding neurologic findings, the Board notes that a January 
2003 private treatment record noted findings of complaints of 
low back pain with radiation down into his right lower 
extremity.  February 2003 and March 2003 private medical 
record noted the presence of L5 radiculopathy.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In the present case, a 10 percent rating for a 
mild neurologic disability is afforded under Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under diagnostic codes regarding diseases of the 
peripheral nerves.  The separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The veteran's other service-connected 
disabilities for which he is assigned compensable evaluations 
include a left knee disability (10 percent disabling) and a 
surgical scar on the service-connected left knee (10 percent 
disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, a combined 
evaluation of 60 percent is derived, effective September 23, 
2002.  This combined rating exceeds 50 percent and is thus 
more favorable to the veteran.  

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
does entitle the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports a 40 
percent rating for the orthopedic manifestations of the 
disability at issue, and the grant of a separate 10 percent 
rating for the neurologic manifestations of the disability at 
issue, for the period from September 23, 2002 to September 
25, 2003.  As discussed above, there is no basis for separate 
evaluations in excess of those amounts.

B.  Consideration under criteria in effect from 
September 26, 2003

As previously noted, the April 2005 rating decision increased 
the evaluation to 40 percent, effective September 28, 2001.  
Therefore, the Board will review the record to see if a 
rating in excess of 40 percent is warranted.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 and 5243 
(2006).  Under these relevant provisions, lumbosacral strain 
or intervertebral disc syndrome warrants a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remains the same as those 
effective September 23, 2002, as discussed above.  As 
consideration of the veteran's disability status under the 
old criteria for the orthopedic manifestations of the 
service-connected low back disability warrants a 40 percent 
evaluation, such is deemed more favorable than the criteria 
effective from September 26, 2003, and is thus for 
application.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 
308, 311 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, but should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  The preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 40 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the veteran has not experienced any incapacitating 
episodes.  Indeed, the medical evidence from September 26, 
2003, including VA examination reports in October 2003 and 
February 2005, as well as the private medical evidence, does 
not indicate that the veteran had any incapacitating episodes 
or hospital admissions related to his low back disability.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation and no such clinical finding is 
of record.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

On VA examination in October 2003, physical examination 
revealed normal lumbar lordosis with good muscle tone and no 
spasm or scoliosis.  There was no cough aggravation of pain 
and no complaints of pain on palpation.  Lumbar spine 
extension was 20 degrees and flexion was 40 degrees, both 
with complaints of pain at the end of motion.  The VA 
examiner noted evidence of incoordination without any 
weakness and fatigability.  It was further noted that the 
veteran had function loss due to subjective complaints of 
pain.  It was noted that both lower limbs were negative for 
any neurological deficiency and straight leg raise testing 
was 45 degrees with a negative Lasegue test.   There was no 
evidence of demonstrable muscle spasm.

On VA examination in February 2005, physical examination 
revealed good muscle tone and no spasm or scoliosis.  Range 
of motion testing revealed extension of 15 degrees with 
complaint of pain, flexion of 40 degrees, also with pain.  
The VA examiner noted evidence of incoordination without any 
weakness and fatigability.  The VA examiner characterized 
functional loss due to subjective complaint as minimal.  It 
was also indicated that the veteran did not use a brace or a 
cane.  Indeed, here is no showing of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.

The Board further acknowledges the veteran's complaints of 
back pain and problems sleeping noted at the above VA 
examinations in 2003 and 2005.  In a May 2005 private medical 
record, the veteran rated his pain as a 9 out 10 on a visual 
analog pain scale.  The veteran stated, at the February 2005 
VA examination, that turning, twisting, bending, or lifting 
increases his low back pain.  

However, the Board finds that veteran's subjective complaints 
have been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 50 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of the criteria set forth above, 
the veteran remains entitled to no more than a 40 percent 
evaluation for the orthopedic manifestations of his service-
connected low back condition, for the period from September 
26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic rating established beginning September 23, 2002, 
remains intact.  Also, the veteran did not have any bladder 
or bowel complaints upon VA examination in October 2003 or 
February 2005.  Indeed, the veteran denied any neurologic 
bowel or bladder problems, as noted in a May 2005 private 
medical record.  For the reasons already discussed, the 
evidence fails to support a rating in excess of that amount 
for the veteran's neurologic or other manifestations of his 
service-connected low back disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for orthopedic and 
neurologic manifestations of his service-connected back 
disability.  Again, there is no basis for separate 
evaluations in excess of those amounts.

In sum, the Board finds that the veteran's disability picture 
is found to be appropriately reflected by the currently 
assigned 40 percent evaluation for orthopedic manifestations 
under the general rating formula and the 10 percent 
neurologic evaluation.  His symptomatology is not more nearly 
approximated by the next-higher 50 percent evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Increased rating- left knee disability

Historically, the veteran was rated under Diagnostic Code 
5299-5259 for injury to the left knee, status post 
synovectomy and chondroplasty, at 10 percent, effective the 
day after discharge from service, January 22, 1996.  After a 
total temporary rating (100 percent) was assigned from August 
6, 2001, under the provisions of 38 C.F.R. § 4.30 because of 
a second surgery on his service-connected left knee, the 
veteran was again assigned a 10 percent rating for residuals 
of his left knee synovectomy, chondroplasty, and tendon 
repair under Diagnostic Code 5259.  
  
The Board also notes that the veteran is also separately 
service connected at 10 percent for a surgical scar the left 
knee associated with his two surgeries, effective February 
22, 2005.  As the same manifestation or disability may not be 
rated separately, manifestations of the left knee scar 
disability are not for consideration in rating the disability 
at issue, and as such, will not be considered in this appeal.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) (stating that the evaluation of the same 
disability under various diagnoses is to be avoided).  

As the veteran's claim was received by VA in September 2001, 
the rating period on appeal is from September 2000, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2006).  In accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

At that the outset, it is noted that Diagnostic Code 5259, 
for removal of semilunar cartilage, only provides a maximum 
evaluation of 10 percent.  As such, that diagnostic code 
section cannot serve as a basis for a higher rating here. 

The Board has considered whether alternative diagnostic codes 
could provide for an increased rating.  As the competent 
evidence does not establish ankylosis or functional 
impairment comparable therewith, Diagnostic Code 5256 is 
inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  Under Diagnostic Code 5261, a 
noncompensable evaluation applies for limitation of leg 
extension to 5 degrees.  A 10 percent rating is warranted 
where extension is limited to 10 degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

From 2000 through 2005, the veteran has had several VA 
examinations of his left knee.  The Board notes that normal 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2006).   
VA examination in April 2000 revealed flexion to 140 degrees 
and extension to 0 degrees.  Upon VA evaluation in December 
2001, the veteran had flexion to 130 degrees and extension to 
0 degrees.  A private medical record, dated in January 2003, 
noted that the veteran had normal range of motion in the left 
knee.  The report of the February 2005 VA examination 
indicated the veteran's left knee had flexion to 125 degrees 
with complaint of pain and extension to 0 degrees.

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for left knee limitation of 
motion under Diagnostic Codes 5260 and/or 5261 have not been 
satisfied.  Moreover, even with consideration of additional 
functional limitation due to factors such as pain and 
weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next-higher rating.  The Board acknowledges 
the veteran's complaint of pain and occasional buckling upon 
VA examination in December 2001.  A January 2003 private 
medical record noted the veteran's left knee pain to be worse 
on ambulating, but he denied weakness in the left knee.  He 
had limited squatting ability to due pain in his left knee.  
The veteran reported at the 2005 VA examination that he has 
to use a knee brace and that he has to walk with a limp.  
However, the Board finds that these complaints of pain have 
been contemplated by the current rating.  

After reviewing the claims file, the Board finds that there 
is no X-ray evidence of left knee arthritis.  In fact, X-rays 
taken in conjunction with the veteran's December 2001 and 
February 2005 VA examinations revealed a normal left knee.  
Private radiographic evidence from November 2002 and July 
2005 was negative for arthritic changes of the left knee.  

To this point, the Board has considered whether any 
diagnostic code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5259, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the Board will consider whether any additional 
diagnostic code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, (i.e. laxity versus pain) distinct from that which 
serves as the basis for his rating under Diagnostic Code 
5259.  

As there is some medical evidence of laxity, the Board will 
consider Diagnostic Code 5257.  Under that diagnostic code 
section a 10 percent disability rating is warranted for 
slight impairment.  To achieve a 20 percent disability 
rating, the evidence must demonstrate moderate impairment.     

After reviewing the competent evidence during the rating 
period in question, the Board finds that such records reflect 
no more than slight knee impairment.  The April 2000 VA 
examination, which is in close proximity to the rating period 
on appeal, revealed no medial or lateral instability and a 
negative drawer test.  An MRI at the time noted evidence of 
joint effusion, but no other abnormality was identified.  
Upon VA examination in December 2001, the examiner noted that 
the left knee ligaments were stable.  McMurray and drawer 
tests were negative.  He walked slowly with a normal heel-toe 
gait.  Private examination in January and February 2003 noted 
some instability.  The January 2003 examination by J.Y., 
D.O., revealed some lateral and medial laxity of the left 
knee.  The anterior drawer sign was positive on the left at 
the knee as well.  The diagnosis was left knee pain, likely 
secondary to ligamentous instability.  The February 2003 
private examination noted that the veteran's service-
connected left knee has some laxity versus his nonservice-
connected right knee.  The diagnosis was the same as noted in 
the January 2003 record.  X-rays taken in November 2002 
revealed a normal left knee with an incidental note made of a 
fabella.  The VA examination report, dated in February 2005, 
noted that the ligaments of the left knee were stable.  It 
also noted that McMurray, drawer and Lachman test were all 
negative.  Additionally, X-rays of the left knee were normal.  

In reaching the above conclusion, the Board acknowledges that 
the veteran complained of left knee buckling upon VA 
examination in December 2001.  At the February 2005 VA 
examination, the veteran reported that his left knee swells 
up and gives out.  It was noted that the veteran has to use a 
brace.  Indeed, based on the overall evidence as described 
previously, the veteran's disability approximates a 10 
percent evaluation under Diagnostic Code 5257.  In so 
deciding, the Board notes that an increase on the basis of 
limitation of motion due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  The Board 
finds that a 20 percent rating under Diagnostic Code 5258 is 
not warranted as there is no objective evidence of frequent 
episodes of locking.  The Board acknowledges the evidence of 
record indicating effusion of the left knee.  However, it 
finds that the veteran's overall disability picture is more 
nearly approximated by the separate 10 percent rating 
assigned herein.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's service-connected residuals of left knee 
synovectomy, chondroplasty and tendon repair, manifested by 
pain, under Diagnostic Code 5259, is appropriate and there is 
no basis for an increased rating.  As such, the preponderance 
of the evidence is against a higher rating in this regard.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  However, the Board also finds that the 
evidence supports a separate 10 percent evaluation, and no 
higher, under Diagnostic Code 5257, for residuals of left 
knee synovectomy, chondroplasty and tendon repair, manifested 
by laxity.  

III.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain with degenerative disc disease at L5-S1, is denied.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
low back strain with degenerative disc disease at L5-S1 from 
September 23, 2002, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of left knee synovectomy, chondroplasty, and tendon repair, 
manifested by pain, is denied.

Entitlement to a separate 10 percent rating for residuals of 
left knee synovectomy, chondroplasty, and tendon repair, 
manifested by laxity, is granted, subject to applicable 
legislation and regulation governing the award of monetary 
benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


